Affirmed and Opinion filed December 19, 2002








Affirmed and Opinion filed December 19, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00424-CR
____________
 
JOSE ALBERTO MANZANARES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 338th District Court
Harris County, Texas
Trial
Court Cause No. 862,352
 

 
M E M O R A N D U M  O P I N I O N
Appellant entered a guilty plea to the offense of burglary of
a habitation with intent to commit theft. 
After a presentence investigation report, the
trial court conducted a punishment hearing. 
On April 5, 2002, the court sentenced appellant to confinement for
twenty-five years in the Institutional Division of the Texas Department of Criminal
Justice.  Appellant filed a pro se notice
of appeal.




Appellant=s appointed counsel filed a brief in which he concludes that
the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S.Ct. 1396
(1967), presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced. 
See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and a copy of the record was provided to
him.  No pro se response has been filed,
however.
We agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible
error in the record. 
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed December 19, 2002.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish C Tex. R.
App. P. 47.3(b).